Opinion filed December 1, 2005












 








 




Opinion filed December 1, 2005
 
 
 
 
 
 
 
                                                In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00260-CV 
 
                                                    __________
 
                             TRILLIUM INDUSTRIES, INC., Appellant
 
                                                             V.
 
                                            STRAX,
INC., Appellee
 

 
                                  On
Appeal from the County Court at Law No. 5
                                                          Dallas
County, Texas
                                                Trial
Court Cause No. 03-5147-E
 

 
                                             M
E M O R A N D U M   O P I N I O N
The parties have filed in this court a joint
motion to dismiss the appeal.  In their
motion, the parties state that they have reached a settlement.  The motion is granted.
The appeal is dismissed.
 
December
1, 2005                                                                   PER
CURIAM
Not designated for publication. 
See TEX.R.APP.P. 47.2(a).
Panel
consists of: Wright, C.J., and
McCall, J., and Strange, J.